Exhibit 10

In December 2007, the Compensation Committee of the Board of Trustees of the
Company approved the annual base salaries (effective as of January 1, 2008) of
the Company’s executive officers after a review of performance, market data and
salaries of executives at comparable companies. The following table sets forth
the annual base salary levels of the Company’s executive officers for calendar
years 2008 and 2007:

Name and Position

Year

 

Base Salary

Thomas A. Wentz, Sr.

 

 

 

President and Chief Executive Officer

2008

$

275,000

 

2007

$

220,000

Timothy P. Mihalick

 

 

 

Senior Vice President and Chief Operating

2008

$

345,000

Officer, and Trustee

2007

$

300,000

 

 

 

 

Diane K. Bryantt

 

 

 

Senior Vice President and Chief Financial Officer

2008

$

175,000

 

2007

$

152,000

Thomas A. Wentz, Jr.

 

 

 

Senior Vice President, and Trustee

2008

$

287,500

 

2007

$

250,000

Michael A. Bosh

 

 

 

General Counsel and Secretary

2008

$

158,000

 

2007

$

137,000

 